Order entered January 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01493-CV

                             DARLENE C. AMRHEIN, Appellant

                                                 V.

    PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                               Appellees

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-05352-2016

                                             ORDER
       Before the Court is appellant's January 8, 2019 letter, in which she appears to be asking

for an extension of time to file her docketing statement and brief, and appellees’ January 14,

2019 response. Appellant appears to seek the extension to file her docketing statement based, in

part, on “issues” with the filing process. She appears to seek the extension to file her brief based,

in part, on an incomplete clerk's record.

       To the extent appellant seeks an extension to file her docketing statement, we DENY the

request as moot. A copy of the statement is in the clerk’s record, and we deem that sufficient to

comply with Texas Rule of Appellate Procedure 32.1 requiring the filing of a docketing

statement in civil appeals. See TEX. R. APP. P. 32.1.
       To the extent appellant seeks an extension to file her brief, we DENY this request as

premature. The deadline for filing appellant's brief is not triggered until the complete appellate

record is filed. See id. 38.6(a). Not only may the clerk’s record be incomplete, but the reporter’s

record has not been filed. To ensure this appeal is not delayed, we ORDER appellant to file any

request for a supplemental clerk’s record no later than February 1, 2019. The request shall

comply with Texas Rule of Appellate Procedure 34.5(c)(1) and be filed with the trial court clerk.

See id. 34.5(c)(1).

       We note that although Texas Rule of Appellate Procedure 10.1(a)(5) requires a party

filing a motion to confer or attempt to confer with all other parties regarding the motion,

appellant failed to do so. See id. 10.1(a)(5). We caution appellant that any further motions shall

comply with the conference requirement of rule 10.1. See id.

                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE